As filed with the U.S. Securities and Exchange Commission on May 5, 2017 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 IMPERVA, INC. (Exact name of Registrant as specified in its charter) Delaware 03-0460133 (State or other jurisdiction of incorporation or organization) (I.R.S. employeridentification no.) 3400 Bridge Parkway Redwood Shores, CA 94065 (Address of principal executive offices) IMPERVA, INC. 2, AS AMENDED IMPERVA, INC. 2 (Full title of the plans) Terrence J. Schmid Chief Financial Officer Imperva, Inc. 3400 Bridge Parkway, Suite 200 Redwood Shores, CA 94065 (Name and address of agent for service) (650) 345-9000 (Telephone number, including area code, of agent for service) Copies to: Trâm Phi, Esq.Senior Vice President and General Counsel Imperva, Inc. 3400 Bridge Parkway, Suite 200 Redwood Shores, CA 94065Telephone: (650) 345-9000 David A. Bell, Esq.
